Exhibit EXECUTION COPY AMENDMENT TO MANAGEMENT AGREEMENT AMENDMENT NO. 1 made effective the 24th day of September 2007 to the Management Agreement dated the 3rd day of April 2007 (the “Management Agreement”); by and between CAPITAL PRODUCT PARTNERS L.P., a limited partnership duly organized and existing under the laws of the Marshall Islands (“CLP”), and CAPITAL SHIP MANAGEMENT CORP., acompany duly organized and existing under the laws of Panama with its registered office at Hong Kong Bank building, 6th floor, Samuel Lewis Avenue, Panama, and a representative office established in Greece at 3, Iassonos street, Piraeus Greece (“CSM”). WHEREAS: A. CLP owns vessels and requires certain commercial and technical management services for the operation of its fleet; B. Pursuant to the Management Agreement, CLP engaged CSM to provide such commercial and technical management services to CLP on the terms set out therein; C. CLP wishes to acquire the product tanker M/T Attikos; D. CLP wishes for CSM to provide commercial and technical services under the Management Agreement with respect to the product tanker M/T Attikos; E. CLP has requested that CSM agree to amend certain provisions of the Management Agreement, as set forth herein; and F. CSM is willing to agree to such amendments as set forth herein. NOW THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto hereby agree, on the terms and subject to the conditions set forth herein, as follows: Section 1.Defined Terms.Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Management Agreement. Section 2.Amendments.(a) The definition of “Additional Vessels” set forth in Section 1 of the Management
